DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Fealkoff
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fealkoff et al.(USPubN 2008/0092047; hereinafter Fealkoff).
As per claim 1, Fealkoff teaches a method comprising: generating a master recording session at a server computer, wherein the master recording session corresponds to a video content stored in memory accessible by the server computer(Para.[0051], Para.[0083], [0084], Fig. 3); 
providing access to the master recording session at a first device and a second device(Para.[0095], [0102], [0103]); 
updating the master recording session responsive to receipt of an update from the first device, wherein the update reflects initiation of playback of the video content at a time stamp corresponding to the timeline of the video content and includes an audio input configuration for the second device(Para.[0111], [0114], [0120], [0121]); 
providing the update to the second device(Para.[0129]); and 
receiving an audio recording from the second device corresponding to a portion of the video content from the time stamp, wherein the audio recording is recorded by the second device using the implemented audio input configuration for the second device(Para.[0130]-[0136]).
As per claim 2, Fealkoff teaches wherein the update from the first device is an update to a first local state of the master recording session located at the first device, wherein updating the master recording session comprises updating a master recording session state located at the server computer, wherein providing the update to the second device comprises updating a second local state of the master recording session located at the second device to reflect the master recording session state(Para.[0055], [0072], “104 and 106” in Fig. 1 and 2, Para.[0083]).
As per claim 3, Fealkoff teaches wherein the audio configuration for the second device actuates a microphone coupled to the second device and activates a recording function of the second device(Para.[0080]).
As per claim 4, Fealkoff teaches wherein providing access to the master recording session at the first device comprises providing an interface to the master session on a browser program of the first device, wherein input to the interface at the first device initiates update of the master session(Para.[0056], [0058], [0059]).
As per claim 5, Fealkoff teaches wherein providing access to the master recording session at the second device comprises providing an interface to the master session on a browser program of the second device, wherein the interface at the second device updates responsive to update of the master session and the master session is unmodifiable from the interface at the second device(Para.[0171]).
As per claim 6, Fealkoff teaches further comprising providing access to the master recording session at a third device, wherein the update received from the first device further includes an audio input configuration for the third device(Para.[0072], [0080], [0083]).
As per claim 7, Fealkoff teaches further comprising initiating, at the second device and the third device, playback of the video content at the time stamp with the audio recording received from the second device responsive to a second update received from the first device reflecting initiation of playback of the video content at the time stamp in conjunction with the audio recording received from the second device at the first device(Fig. 7 and 8, Para.[0171], [0172]).
As per claim 8, Fealkoff teaches further comprising providing access to the master recording session at a third device and providing, to the first device, information about one or more microphones coupled to the third device(Fig. 7 and 8, Para.[0171], [0172]).
As per claim 9, Fealkoff teaches wherein providing access to the master recording session at the first device comprises providing an interface to the master session on a browser program of the first device, wherein input to the interface at the first device initiates update of the master session(Fig. 7 and 8).
As per claim 10, Fealkoff teaches wherein providing access to the master recording session at the second device comprises providing an interface to the master session on a browser program of the second device, wherein the interface at the second device updates responsive to update of the master session and the master session is unmodifiable from the interface at the second device(Para.[0171]).
As per claim 11, Fealkoff teaches a system comprising a storage device for storing audio clips; and a processing element associated with the storage device(Fig. 2) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale.
As per claim 16, Fealkoff teaches one or more non-transitory computer readable media encoded with instructions that, when executed by one or more processors of a server computer (Fig. 2) and the other limitations in the claim 16 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 7 and rejected under the same rationale.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484